Citation Nr: 0914586	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-06 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans 



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to 
December 1964.  The Veteran died in April 2003.  The 
appellant is his surviving spouse.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

The appellant testified before the Board at a hearing in 
Washington, DC, in August 2005; the undersigned Veterans Law 
Judge presided.  

This case was remanded by the Board in May 2007.  The remand 
noted that, although the July 2003 rating decision had not 
discussed entitlement to accrued benefits, the RO informed 
the appellant by a letter dated July 11, 2003, that it had 
denied her claim for Dependency and Indemnity Compensation 
(DIC) and for accrued benefits.  The appellant's notice of 
disagreement (NOD) filed in November 2003 specifically 
disagreed with the denial of both DIC and accrued benefits, 
but the SOC issued in December 2004 concerned only the denial 
of service connection for the cause of the Veteran's death.  
The case was remanded to obtain additional VA treatment 
records and for the RO to issue an SOC concerning the issue 
of entitlement to restoration of service connection for post-
traumatic stress disorder (PTSD), for accrued benefits 
purposes.  

An SOC was mailed to the appellant in January 2009 concerning 
the accrued benefits issue.  The cover letter for the SOC 
specifically notified her that she must file her appeal 
within 60 days from the date of that letter or within the 
remainder of the one-year period following the date of the 
letter notifying her of the action that was appealed.  In 
addition, the May 2007 remand specifically stated that this 
issue would be returned to the Board after issuance of the 
SOC only if it was perfected by a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  A 
substantive appeal regarding that issue has not been 
received; more than 60 days have passed since the mailing of 
the SOC and more than one year has elapsed since the 
appellant was notified of the July 2003 rating decision.  
38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (2008).  Therefore, no issue concerning 
service connection for PTSD is currently before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, notice pursuant to 38 U.S.C.A. 
§ 5103(a) must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  While there are particularized notice obligations 
with respect to a claim for DIC benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.   

In the present case, the appellant filed her claim for DIC in 
May 2003.  In June 2003, VA notified her generally as to the 
evidence needed to support her claim, what VA would do, and 
what she should do.  That notice was sent prior to the July 
2003 rating decision that denied her claim, so there was no 
error in the timing of this notice.  

The Board's May 2007 remand directed the RO to provide the 
appellant with notice that complied with 38 C.F.R. § 3.159 
and with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
Hupp case was decided in July 2007.  However, the April 2008 
notice letter did not provide the specific notice required by 
Hupp for a claim for DIC.  But it did notify her of the 
evidence that is needed in cases involving death pension, 
effective date, disability ratings, and service-connected 
compensation.  

Because the appellant has not been provided Hupp-compliant 
notice, the case must be remanded once more.  It would be 
prejudicial to her for the Board to proceed with final 
appellat consideration of the appeal at this time.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the appellant with notice 
that includes (1) a statement of the 
conditions for which the Veteran was 
service connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a previously 
service-connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition for which 
service connection is not established.  

2.  Then, readjudicate the appellant's 
claim for service connection for the 
cause of the Veteran's death.  If the 
claim is not granted to her satisfaction, 
provide her and her representative with a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


